Citation Nr: 1119826	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-49 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1995 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In October 2010, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show the Veteran has current diagnoses of a right ankle disorder, a left ankle disorder, or a right knee disorder at any time during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence is against finding that any current left knee disorder is related to service.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A left ankle disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  A right knee disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  A left disorder was not incurred in or aggravated by military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

First, under 38 U.S.C.A. § 5102, has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in January 2008, issued prior to the August 2008 decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, even if the above letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's records from Marcis Craig, M.D., Bluegrass Orthopedic Group, and Hardin Memorial Hospital.

As to the Veteran's service treatment records, a review of the record on appeal shows that the RO starting in January 2008 made three requests for these records and after the third request was notified in June 2008 that these records were not available.  The record also shows that in January 2008 the RO asked the Veteran for any copies of his service treatment records that he may have and he did not thereafter provide VA with any records.  Thereafter, in July 2008, the RO both prepared a Memorandum of Unavailability outlining the steps it took to locate the Veteran's service treatment records and later that same month notified the claimant that his records could not be found.  The letter once again asked the Veteran for any copies of his service treatment records that he may have.  However, to date, the Veteran has not been able to provide VA with copies of any of his records.  

Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

While the RO did not obtain a medical opinion in connection with this claim, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion as to the ankles and the right knee because the post-service record is negative for the claimed disorders and for reasons that will be explained below the Board does not find the Veteran competent to provide the missing diagnoses.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  As to the left knee disorder, the Board has reached this conclusion because, for reasons that will be explained below, the Board does not find the statements of the Veteran, his spouse, or his parents regarding continuity of symptomatology competent and credible.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Claims

The Veteran claims that his current problems with his ankles and knees were caused by his running in the sand while serving with the United States Marine Corps.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if it was manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Right Ankle, Left Ankle, and Right Knee Disorders

As to the claims of service connection for a right ankle disorder, a left ankle disorder, and a right knee disorder, as noted above, the Veteran's service treatment records are not available.  However, the post-service records are also negative for complaints, diagnoses, or treatment as to an ankle or a right knee disorder. 

The Board acknowledges that the Veteran is competent and credible to report that he had problems with pain, swelling, and/or limitation of motion of the ankles and right knee in-service and since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's spouse and parents are similarly competent to report about what they see, such as the Veteran appearing to have problems with pain in-service as reported in their January 2008 statements.  Id.

However, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, the Board does not find the Veteran's, his spouse, and his parents assertions to be competent evidence of a current disability because as lay persons they do not have the required medical expertise to diagnose a chronic ankle or knee disability because such a diagnosis requires medical expertise which they do not have because, while a problem with pain, swelling, and limitation of motion may be observable to a lay person, the diagnosis of a chronic disability requires special medical training.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. 

In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with a right ankle, left ankle, and/or right knee disorder at any time during the pendency of his appeal.  See Hickson, supra; McClain, supra.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for right ankle, left ankle, and right knee disorders must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Left Knee Disorder

As to service incurrence under 38 C.F.R. § 3.303(a) for the left knee disorder, as noted above, the Veteran's service treatment records are unavailable.  However, the Board acknowledges that the Veteran is competent to report having problems with left knee pain, limitation of motion, and/or swelling since running on sand while on active duty because such symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's spouse and parents are competent to report about what they see, such as the Veteran appearing to have problems with knee pain in-service as reported in there January 2008 statements.  Id.

However, the Board finds that they are not competent to diagnosis a chronic left knee disorder or etiologically link any currently diagnosed left knee disorder to this in-service incident because such opinions require special medical training that they do not have.  Id.  Moreover, the Board finds that the post-service medical records, which clearly document a post-service left knee injury in October 2002 followed by complaints and treatment for a meniscal tear and partial tendon rupture, weigh heavily against the credibility of the Veteran's, his spouse, and his parents lay history regarding service incurrence.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for a left knee disorder based on in-service incurrence must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As to service connection under the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the record on appeal does not show the Veteran being diagnosed with arthritis in the left knee within the first year after his 1999 separation from military service.  Accordingly, entitlement to service connection for a left knee disorder on a presumptive basis must also be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the post-service record starting in November 2002 document the Veteran's complaints and treatment for a left knee disorder thereafter diagnosed as meniscal tear and partial tendon rupture just over two years after his September 1999 separation from active duty.  Moreover, the Veteran claims that the post-service injury in October 2002 was not the first time that he had injured his left knee but, instead, this injury aggravated the problem that he had had in his left knee in-service and since that time.  In this regard, some of the post-service treatment records do in fact record the appellant's claims to his treating physician that he had had problems with his left knee ever since service.  Furthermore, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with left knee pain, limitation of motion, and/or swelling since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges as it did above that the Veteran's spouse and parents are competent to give evidence about what they see, such as the Veteran appearing to have problems with knee pain in-service and since that time as reported in there January 2008 statements.  Id.

However, as reported above, the Board also notes that the Veteran's left knee problems started after a clearly documented post-service injury in October 2002.  Moreover, the Board notes that if he did have a problem with his left knee since service, it would appear only logical that he would seek treatment for that disability prior to the October 2002 post-service injury.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Also see Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder prior to the October 2002 post-service injury, than the Veteran's, his spouse, and his parents claims to the contrary.  Therefore, entitlement to service connection for a left knee disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between any current left knee disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

As to the Veteran's his spouse, and his parents assertions that the claimant's left knee disorder was caused by his military service, the Board finds that the Veteran's left knee disorders (i.e., meniscal tear and partial tendon rupture) may not be diagnosed by their unique and readily identifiable features because special equipment and testing is required to diagnose them and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that these opinions that his left knee disorder was caused by service is not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service connection for a left knee disorder is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a left knee disorder on a direct and a presumptive basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 3.309.  

Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


